Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see notice of references cited and IDS) does disclose an article comprising first and second glass layers sandwiching a polymer layer wherein at least one of the glass layers has a thickness as claimed and the polymer has a thickness as claimed, the art simply fails to teach or provide suggestion for the polymer having an elastic modulus of greater than or equal to 100MPA at the claimed strain point. While it is noted that there is art that teaches the desire for a high elastic modulus, the art simply provides no teaching of having such a high modulus at the specific strain rate claimed nor is there anything taught therein (i.e. same exact composition disclosed by Applicants, etc) that would indicate it being inherent. Although Applicants cited an ISR that attempted to argue the property being inherent/expected in view of the modulus being so high in a reference, this argument is unreasonable because just because a polymer is taught to have a high modulus doesn’t mean it would necessarily have that modulus at Applicants’ specified strain rate. Additionally, given that the polymer layer of the reference is not the same material disclosed by Applicants, one having ordinary skill cannot ascertain with any degree of certainty that the claimed requirements would necessarily be present. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784